 1    XAVIER BECERRA, State Bar No. 118517
      Attorney General of California
 2    JON S. ALLIN, State Bar No. 155069                      A PROFESSIONAL CORPORATION
      Supervising Deputy Attorney General                     Carl L. Fessenden, SBN 161494
 3    ROBERT M. PERKINS, III, State Bar No. 309192            Megan E. Nevin, SBN 304122
      Deputy Attorney General
 4     1300 I Street, Suite 125                               350 University Ave., Suite 200
       P.O. Box 944255                                        Sacramento, California 95825
 5     Sacramento, CA 94244-2550                              TEL: 916.929.1481
       Telephone: (916) 210-6144                              FAX: 916.927.3706
 6     Fax: (916) 324-5205                                    Attorneys for Defendant Richard Garcia
       E-mail: Robert.Perkins@doj.ca.gov
 7    Attorneys for Defendants                                John M. Luebberke, City Attorney
      Chris Rodriguez and Harvey Casillas                     State Bar No. 164893
 8                                                            Jamil Ghannam, Deputy City Attorney
     Glenn Katon (SBN 281841)                                 State Bar No. 300730
 9   KATON.LAW                                                425 N. El Dorado Street, 2nd Floor
     385 Grand Avenue, Suite 200                              Stockton, CA 95202
10   Oakland, CA 94610                                        Telephone: (209) 937-8333
     gkaton@katon.law                                         Facsimile: (209) 937-8898
11   Phone: 510-463-3350                                      Attorneys for Defendants
     Fax: 510-463-3349                                        Attorneys for Michael Rodriguez, Kathryn
12                                                            Abdallah, Robert Molthen and Robert
     Michael T. Risher (SBN 191627)                           Wong
13   Law Office of Michael T. Risher
     2081 Center St. #154
14   Berkeley CA 94702
     michael@risherlaw.com
15   Phone: (510) 689-1657
     Fax: (510) 225-0941
16
     Attorneys for Plaintiff Corey Hughes
17

18                            IN THE UNITED STATES DISTRICT COURT

19                           FOR THE EASTERN DISTRICT OF CALIFORNIA

20                                     SACRAMENTO DIVISION

21

22
      COREY HUGHES,                                       No. 2:18-cv-03188-JAM-DB
23
                                            Plaintiff, STIPULATED PROTECTIVE ORDER
24
                        v.
25

26    CITY OF STOCKTON, et al.,

27                                      Defendants.

28
      {02106119.DOCX}                                 1
                                             STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1         IT IS STIPULATED BY THE PARTIES AND ORDERED BY THE COURT AS
                                     FOLLOWS:
 2
           In the course of this litigation, the parties have propounded written discovery requests
 3
     seeking information that implicates certain privacy interests that will be adversely affected if
 4
     these documents and other materials are disclosed to the general public. The parties stipulate that
 5
     there is good cause for the court to issue an order to protect a party or person from annoyance,
 6
     embarrassment, or oppression under Federal Rule of Civil Procedure 26(c) and Eastern District
 7
     Local Rule 141.1(c) for the following reasons.
 8
           Plaintiff maintains that an order is necessary prohibiting the parties from using the
 9
     following categories of information for any purpose other than that which is necessary to litigate
10
     this matter:
11
           1. All medical records obtained by the parties and designated as private, whether produced
12
     by the parties or obtained from third parties, shall not be used outside of this litigation or made
13
     public except in filings with the Court. There is good cause to protect this particular information
14
     under Rule 26(c) and Local Rule 141.1(c)(2) because of the “inherently private” nature of
15
     medical records. Fischer v. City of Portland, No. CV 02-1728, 2003 WL 23537981, at *4 (D. Or.
16
     Aug. 22, 2003) (Plaintiff “has made a prima facie showing that her medical and psychological
17
     records deserve some level of pretrial protection from unlimited public disclosure. By their very
18
     nature, records of medical and psychological treatment are inherently private, if not wholly
19
     privileged.”); see, e.g, Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1212
20
     (9th Cir. 2002) (“[C]ourts have consistently granted protective orders that prevent disclosure of
21
     … medical … records….”); Johnson v. Fed. Bureau of Prisons, No. 16CV3919AMDCLP, 2017
22
     WL 5197143, at *2 (E.D.N.Y. Nov. 9, 2017) (“[F]ederal courts routinely
23
     issue protective orders to ensure the confidentiality of medical records. That is so even in
24
     proceedings such as this, where the plaintiff has put his medical condition at issue.”); Thomas v.
25
     Douglas, No. CV148013FMOAGRX, 2015 WL 13763646, at *2 (C.D. Cal. Sept. 17,
26
     2015) (“[M]edical records are precisely the type of documents that are routinely entitled to
27
     protection under protective orders”); Allstate Ins. Co. v. Levesque, 263 F.R.D. 663, 670 (M.D.
28
     {02106119.DOCX}                                   2
                                                STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1   Fla. 2010); Boyd v. City & Cty. of San Francisco, No. C-04-5459 MMC(JCS), 2006 WL

 2   1390423, at *6 (N.D. Cal. May 18, 2006); Flaherty v. Seroussi, 209 F.R.D. 300, 304 (N.D.N.Y.

 3   2002).

 4       2. All criminal-history information regarding plaintiff designated as private, whether

 5   produced by the parties or obtained from third parties, shall not be used outside of this litigation

 6   or made public except in filings with the Court. There is good cause to protect this particular

 7   information under Rule 26(c) and Local Rule 141.1(c)(2) because of the interest, recognized

 8   under both State and federal law, in protecting this information from public scrutiny. See U.S.

 9   Dep't of Justice v. Reporters Comm. For Freedom of Press, 489 U.S. 749, 780 (1989) (The

10   “privacy interest in maintaining the practical obscurity of rap-sheet information will always be

11   high.”); Cal. Penal Code §§ 11105 et seq., 13300 et seq. (protecting the confidentiality of

12   summary criminal-history information).

13         Defendants maintain that an order is necessary prohibiting the parties from using the

14   following categories of information for any purpose other than that which is necessary to litigate

15   this matter:

16         Defendants, who are peace officers employed by the Stockton Police Department, the San

17   Joaquin County Sheriff’s Office, and the California Department of Corrections and

18   Rehabilitation’s Fugitive Apprehension Task Force, anticipate that Plaintiffs’ discovery requests

19   will necessarily include portions of personnel records for the peace officers involved in the arrest

20   of Plaintiff, training records for these officers, disciplinary records and other materials related to

21   Defendants’ job performance, records of citizen complaints, and confidential training materials

22   for use-of-force policies and arrest techniques. Defendants maintain that personnel records are

23   treated as confidential under California State Law. See Cal. Penal Code § 832.7(a); Cal. Evid.

24   Code §§ 1040. A protective order is necessary for personnel records because these records

25   contain private information concerning a peace officer’s personal data, including, in some cases,

26   the officer’s family members, home addresses, medical history, employee benefits, and appraisal

27   of the officer’s performance or discipline. Disclosure of that information is considered a violation

28   of the officer’s privacy under state law. See Cal. Penal Code § 832.8. Records of complaints
     {02106119.DOCX}                                  3
                                                STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1   against officers are also considered records of personal information under California’s

 2   Information Practices Act. See Cal. Civil Code § 1798, et. seq. Defendants maintain that an

 3   order is necessary prohibiting the parties from using the above categories of information for any

 4   purpose other than that which is necessary to litigate this matter. Because litigation is conducted

 5   in public, these materials could be reviewed and obtained by any member of the general public,

 6   which, in turn, could jeopardize the safety of the officer or any member of the officer’s family.

 7   Accordingly, as peace officers who participated in the arrest of plaintiff, this material should not

 8   be disclosed to the general public. Secondly, a protective order is necessary to protect training

 9   materials, use-of-force policies and arrest and apprehension policies. These materials are kept

10   confidential for reasons related to peace officer safety so that fleeing felons and arrestees do not

11   learn how officers are trained to use force and how officers conduct covert surveillance.

12   Divulgement of these materials to the general public on the court’s docket would undermine

13   legitimate law enforcement efforts to conduct safe use-of-force techniques to initiate arrests and

14   apprehend fleeing felons. This material would also likely be protected under the official

15   information privilege as articulated in Kelly v. City of San Jose, 114 F.R.D. 653 (N.D. Cal. 1987);

16   however, the parties agree and stipulate that a narrowly drawn protective order, restricting

17   disclosure of these materials to the attorneys for the parties, is the appropriate procedure for

18   disclosing these categories of information. Under Kelly, such a protective order, rather than a

19   private agreement, is necessary to adequately protect these interests, while allowing the parties

20   the opportunity to engage in discovery of information proportional to the claims and defenses in

21   this matter.

22                                   CONDITIONS FOR DISCLOSURE
23         1.       The provisions of this Protective Order apply to the personal information and security

24   information designated by the parties as either “PRIVATE” or “CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY”.

26       a. The designation of “PRIVATE” is intended to encompass documents or materials of any

27   kind of nature that the parties, in good faith, believe to be comprised of information that would

28   not ordinarily be disclosed or disseminated to third parties for any purpose other than that which
     {02106119.DOCX}                                  4
                                                 STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1   is necessary to conduct this litigation. Materials designated as PRIVATE includes Plaintiff’s

 2   medical records and criminal history information, and, while these materials will be exchanged by

 3   the parties during discovery, the parties agree that materials designated as PRIVATE will not be

 4   used for any purpose other than that which is necessary to litigate this matter, including providing

 5   these materials to expert witnesses retained in the course of this matter, or providing them to

 6   percipient witnesses. Nothing in this order prohibits the parties from filing materials designated

 7   as PRIVATE with the Court or requires or justifies the sealing of any materials. See Local Rule

 8   141.1(e).

 9         b.     Any party may also designate their discovery materials and information provided in

10   this litigation as “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” when Defendants have a

11   good faith belief that such materials and information are particularly sensitive and therefore

12   require the utmost level of protection. This designation will only be used when the material, if

13   shared, could jeopardize the safety and security of the San Joaquin County Sheriff’s Office, the

14   Stockton Police Department, and the California Department of Corrections and Rehabilitation’s

15   Fugitive Apprehension Team, and their employees.

16         2.     The designation of information or materials for purposes of this Protective Order shall

17   be made in the following manner by the party or nonparty seeking protection:

18                a.    In the case of documents, exhibits, or briefs filed with the court or other

19   materials, excluding depositions or other pretrial and trial testimony, the designating party shall

20   clearly designate the document as either “PRIVATE” or “CONFIDENTIAL — ATTORNEYS

21   EYES ONLY” to the first page and each page containing any information or material

22   necessitating that designation. If the document in question was produced in native format, the

23   designating party shall designate the document by physically labeling the outside of any media

24   storing the electronic documents.

25                b.    In the case of depositions or other pretrial testimony: by a statement on the

26   record, by counsel, during such deposition or other pretrial proceeding that the entire transcript or

27   a portion thereof shall be designated hereunder. The parties may modify this procedure for any

28
     {02106119.DOCX}                                   5
                                                STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1   particular deposition or proceeding through agreement on the record at such deposition or

 2   proceeding or otherwise by written stipulation.

 3               c.     The designation shall be made (i) at the time such materials are disclosed; or

 4   (ii) as soon thereafter as Defendants or CDCR becomes aware of the inadvertent production

 5   without a “Confidential” designation.

 6         3.    Information or materials designated as “CONFIDENTIAL – ATTORNEYS’ EYES

 7   ONLY” under this Protective Order, or copies or extracts and compilations from, may be

 8   disclosed, described, characterized, or communicated in any way only to the following persons:

 9               a.     Counsel for record for Plaintiffs in this action;

10               b.     The attorney(s) of record for Defendants;

11               c.     Paralegal, stenographic, clerical and secretarial personnel regularly employed

12   by counsel for Plaintiff, and Defendants who are necessary to aid counsel for Plaintiff and

13   Defendants in the litigation of this matter;

14               d.     Court personnel and stenographic reporters engaged in such proceedings are

15   incidental to the preparation for the trial in this action; and

16               e.     Experts retained by counsel.

17         4.    None of the material designated as “CONFIDENTIAL – ATTORNEYS’ EYES

18   ONLY” shall be shown to, discussed with, or disclosed in any other manner to Plaintiff, any other

19   inmate or former inmate, any parolee or former parolee, or any other person who is not a current

20   or former employee of the San Joaquin County Sheriff’s Office, the Stockton Police Department,

21   or the California Department of Corrections and Rehabilitation, including any percipient witness,

22   unless a written waiver expressly authorizing such disclosure has been obtained from counsel for

23   the agency that maintains possession and control over the original confidential material.

24         5.    No person who has access to any CONFIDENTIAL—ATTORNEYS’ EYES ONLY

25   material as set forth above shall copy any portion of the material, except as necessary to provide a

26   copy of the material to any other authorized individual listed in paragraph 3, or to submit copies

27   to the Court under seal in connection with this matter. Any copies made for such purpose will be

28   subject to this order. A copy of this order must be provided to any individual authorized to access
     {02106119.DOCX}                                  6
                                                 STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1   the confidential material before providing that individual with access to the material, including

 2   experts or consultants retained by counsel. Counsel for the parties shall maintain a record of all

 3   persons to whom access to the confidential material has been provided. The Court and counsel

 4   for Defendants may request a copy of such record at any time to determine compliance with the

 5   Court’s order.

 6         6.    Counsel for Plaintiff will meet and confer with counsel for the agency that designated

 7   material Attorneys’ Eyes Only before addressing such material in open court. If the parties

 8   cannot reach agreement they shall, to the extent practicable, raise the issue with the court by

 9   motion in advance or, if necessary, seek leave to address the matter with the Court in camera.

10         7.    At the conclusion of the proceedings in this case, including any period for appeal or

11   collateral review, or upon other termination of this litigation, counsel for Plaintiffs shall destroy

12   all confidential materials and all copies of such material in counsel’s possession or return such

13   materials to counsel for Defendants. When Plaintiff’s counsel returns or destroys the confidential

14   material, they shall provide Defendants’ counsel with a declaration stating that all confidential

15   material has been returned or destroyed

16         8. Nothing in this protective order is intended to prevent officials or employees of the State

17   of California, or other authorized government officials, from having access to material to which

18   they would have access in the normal course of their official duties.

19         9.    If a party believes that a producing party’s designation of information as “PRIVATE”

20   or “CONFIDENTIAL — ATTORNEYS’ EYES ONLY” is not warranted, the party shall first

21   make a good faith effort to resolve such a dispute with opposing party. In the event that the

22   parties cannot resolve such a dispute, either party may challenge that designation by making an

23   application to the Court in accordance with the Magistrate Judge’s Standing Orders, the Local

24   Rules of the United States District Court for the Eastern District of California, and the Federal

25   Rules of Civil Procedure.

26         10. The provisions of this protective order are without prejudice to the right of any party:

27                    (a) To apply to the Court for a further protective order relating to any confidential

28   material or relating to discovery in this litigation;
     {02106119.DOCX}                                     7
                                                 STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1                    (b) To apply to the Court for an order removing the confidential material

 2    designation from any documents;

 3                    (c) To object to a discovery request.

 4          11.   Any violation of this order may result in sanctions by this Court, including contempt,

 5    and may be punishable by state or federal law.

 6          12.   This order affects the rights and duties of a party only with respect to records and

 7    information that the party obtained through formal or informal discovery as part of this litigation,

 8    not to records or information that the party possessed before this litigation or obtained

 9    independently from this litigation.

10          13.   The provisions of this order shall remain in effect until further order of this Court.

11    The Court will provide all parties with an opportunity to be heard should the Court find

12    modification of this order necessary.

13          IT IS SO STIPULATED.

14    November 7, 2019

15
      /S/XAVIER BECERRA (authorized 10.22.19)                /s/ Megan E. Nevin
16    Attorney General of California                         Megan E. Nevin
      JON S. ALLIN                                           Attorney for Defendant Richard Garcia
17    Supervising Deputy Attorney General
18    /s/ Robert M. Perkins, III (authorized 10.22.19)       /s/ Jamil R. Ghannam (authorized 10.22.19)
      ROBERT M. PERKINS, III                                 Jamil R. Ghannam
19    Deputy Attorney General                                Attorney for Defendants Michael Rodriguez,
      Attorney for Defendants Casillas and Rodriguez         Kathryn Abdallah, Robert Molthen and
20                                                           Robert Wong
     /s/ Glenn Katon (authorized 10.22.19)
21   Glenn Katon
     Attorney for Plaintiff Corey Hughes
22

23                                                         ORDER

24    Pursuant to the parties’ stipulation, IT IS SO ORDERED.

25           IT IS FURTHER ORDERED THAT:

26           1. Requests to seal documents shall be made by motion before the same judge who will

27    decide the matter related to that request to seal.

28             2. The designation of documents (including transcripts of testimony) as confidential
      {02106119.DOCX}                                 8
                                                 STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1   pursuant to this order does not automatically entitle the parties to file such a document with the

 2   court under seal. Parties are advised that any request to seal documents in this district is governed

 3   by Local Rule 141. In brief, Local Rule 141 provides that documents may only be sealed by a

 4   written order of the court after a specific request to seal has been made. L.R. 141(a). However, a

 5   mere request to seal is not enough under the local rules. In particular, Local Rule 141(b) requires

 6   that “[t]he ‘Request to Seal Documents’ shall set forth the statutory or other authority for sealing,

 7   the requested duration, the identity, by name or category, of persons to be permitted access to the

 8   document, and all relevant information.” L.R. 141(b).

 9           3. A request to seal material must normally meet the high threshold of showing that

10   “compelling reasons” support secrecy; however, where the material is, at most, “tangentially

11   related” to the merits of a case, the request to seal may be granted on a showing of “good cause.”

12   Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016);

13   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).

14           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of

15   certain documents, at any court hearing or trial – such determinations will only be made by the

16   court at the hearing or trial, or upon an appropriate motion.

17           5. With respect to motions regarding any disputes concerning this protective order which

18   the parties cannot informally resolve, the parties shall follow the procedures outlined in Local

19   Rule 251. Absent a showing of good cause, the court will not hear discovery disputes on an ex

20   parte basis or on shortened time.

21           6. The parties may not modify the terms of this Protective Order without the court’s

22   approval. If the parties agree to a potential modification, they shall submit a stipulation and

23   proposed order for the court’s consideration.

24           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement

25   of the terms of this Protective Order after the action is terminated.

26   ////

27   ////

28   ////
     {02106119.DOCX}                                   9
                                                STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
 1           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is

 2   hereby DISAPPROVED.

 3   DATED: November 8, 2019                        /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     {02106119.DOCX}                                   10
                                                STIPULATED PROTECTIVE ORDER (2:18-cv-03188-JAM-DB)
